Citation Nr: 1748546	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2014, the Veteran testified before a Veterans Law Judge (VLJ) at a Video Conference Hearing in Newington, Connecticut.  A copy of that hearing transcript has been associated with the electronic claim folder.

In August 2014 and January 2017, the Board remanded the issues for further evidentiary development.  The Veteran's VA claim file has been returned to the Board for further appellate proceedings.

In August 2017, the Veteran was informed that the VLJ who provided his hearing would not be able to participate in his decision, and provided him with an opportunity to have a new hearing with a different VLJ.  He was provided 30 days to request a new hearing.  More than 30 days have elapsed since that letter was sent and no response has been received.  Therefore, the Board may proceed without a hearing on the claim.


FINDINGS OF FACT

1.  After a prior Board Remand, the Veteran was scheduled for a VA examination in connection with his claim for an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the lumbar spine.

2.  The Veteran cancelled his VA examination in April 2017 and stated that he did not wish to reschedule the exam.


CONCLUSION OF LAW

The Veteran's claim for an increased rating is denied because he failed to report for his scheduled VA examination without good cause.  38 C.F.R. § 3.655(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2017 Remand, the Board determined that the Veteran's most recent VA examinations in August 2012 and October 2014 for his lumbar spine claim were inadequate because VA musculoskeletal examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  The AOJ was ordered to arrange for the Veteran to undergo a VA lumbar spine examination consistent with these requirements because the Board could not render a decision on an initial increased rating claim without such an exam.

The record reflects that on January 13, 2017, the AOJ arranged for such an examination of the Veteran through a private medical facility.  The Veteran was advised by a letter dated January 17, 2017 that the exam had been requested and that the private medical would soon advise him of the date, time, and place of this examination.  Included in that letter was the following statement:  When a claimant, without good cause, fails to report for an examination or reexamination the claim shall be rated based on the evidence of record, or even denied.  Examples of good cause include, but are not limited to, illness or hospitalization of the claimant, death of a family member, etc.  See 38 C.F.R. § 3.655 (2016).

On April 17, 2017, the Veteran contacted the VA to cancel his VA exam.  The call log record of the cancellation states, "Cancelled at Veteran's Request - claimant states he just wants to cancel and he will call the VA."  Simply "wanting to cancel" is deemed insufficient by the Board to demonstrate good cause for his cancellation.

Further, on April 24, 2017, the VA made contact with the Veteran to ask if he wanted to reschedule the exam for his lower back that he had previously cancelled.  The Veteran stated that he was more concerned with the issue for his neck/cervical spine that was denied and that he would not like to follow through with rescheduling his lower back exam.  The VA representative asked the Veteran once more whether he was sure he would not like to follow through with his claim for his lower back, and the Veteran confirmed.

Additionally, in its Informal Hearing Presentation, the Veteran's representative confirmed that the Veteran verbally cancelled his examination on April 17, 2014 and the Veteran's statement to VA that he would not like to follow up on his claim.  The representative further acknowledged that "no signed withdrawal of the appeal has been associated with the record."  A withdrawal must be accomplished either at a hearing or in writing.  38 C.F.R. § 20.204 (2016).  Therefore, the Board finds that there has been no withdrawal of the claim. 

A claim for increase is any application for an increase in rate of benefit being paid under a current award.  38 C.F.R. § 3.160(f) (2016).  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2016).  The Board notes that the Veteran was made aware in the previous Remand that this exam was necessary in order to render a decision on his claim.  Because he cancelled the examination without good cause and reported that he did not wish to reschedule the exam, the Veteran's claim herein for an initial increased rating is denied.



ORDER

The Veteran's claim for an initial increased rating in excess of 10 percent for service-connected DJD of the lumbar spine is denied.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


